DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-12 depend from cancelled claim 1.  Accordingly, there is insufficient antecedent basis for claims 4-12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Del Rosario (US 2016/0242601) in view of Lee et al. (US 5,971,827).
	Regarding claim 3, Del Rosario discloses a smart soap system, comprising: a soap dispenser having a housing 105 (see fig. 2 and paragraph 16) enclosing: a power supply 309 (paragraph 23), a first sensor (paragraph 20), and a processor (paragraph 19).
Del Rosario discloses all the elements of the claimed invention except the teaching of a tray.
 Lee teaches a soap system which includes a tray providing a storage location for the soap to rest until use (see col. 5, lines 57-59).
	Accordingly, one of ordinary skill in the art would recognize that the known option of providing the soap system of Del Rosario with a tray, as disclosed by Lee, involves only routine skill in the art, for the predictable result of providing a storage location for the soap to rest until use.
	It is noted that for examination purposes, the claims 4-12 are examined as if they are dependent upon claim 3.
Regarding claim 4, Del Rosario discloses wherein the housing 105 defines a cavity 103 for enclosing a liquid soap (see fig. 2 and paragraph 17), the housing 105 having a valve (via dispenser 107; see fig. 1) for permitting the liquid soap to be dispensed from the cavity 103 to an exterior of the housing. 

Regarding claim 6, Del Rosario discloses a second sensor being a temperature sensor (see paragraph 38, in which Del Rosario discloses the combination use of a thermocouple and accelerometer). 
Allowable Subject Matter
Claims 13-16 are allowed. Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that for examination purposes, the claims 4-12 where treated as if they are dependent upon claim 3. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7-12, the prior art of record fails to teach or render obvious a smart soap system, particularly including a processor configured to receive input from the accelerometer and the temperature sensor and track information including a time in use of the smart soap system and a temperature during the time in use. Regarding claims 13-16, the prior art of record fails to teach or render obvious a method of using a smart soap system, particularly including providing a tray for holding the soap dispenser when the soap dispenser is not in use, the tray and soap dispenser configured to electronically communicate; and using the processor of the soap dispenser and an input from the sensor to track a use duration of the soap dispenser.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farman (US 4,861,505) shows a soap bar which includes a accelerometer (col. 5, lines 37-64) or temperature sensor (see col. 5, lines 13-29); and Fu (US 6,644,833) discloses a soap bar which includes an accelerometer (see col. 3, lines 53-61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754